DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 25 April 2022.  As directed by the amendment: claims 1, 3-5, 9 & 10 have been amended, claims 2 & 8 have been cancelled, and no claims have been added.  Thus, claims 1, 3-7, 9 & 10 are presently pending in this application.
Applicant’s amendments, in combination with the examiner’s amendment below, have overcome the various objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Lei Yu on 13 June 2022, following an interview on 07 June 2022.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 1. 	A trenchless integrative repair method for concrete drainage pipelines with various defects, wherein the defects comprise subsidence; the trenchless integrative repair method comprises steps of: 
S1, prefabricating steel rings according to an internal diameter of a defective pipeline, and forming grouting holes in the steel rings; 
S2, inserting the steel rings into the defective pipeline, and positioning the steel rings [[against an internal wall of the defective pipeline to form reinforcing rings; 
S3, drilling holes in the defective pipeline to a subsidence position, so as to cooperate with the grouting holes; and inserting a grouting pipe; grouting the subsidence position with a polymer grouting system, and observing lifting of the defective pipeline; removing the grouting pipe after the defective pipeline is lifted to a predetermined level; and 
S4, pulling a lining pipe into the defective pipeline, and positioning the lining pipe within the steel rings and extending to a portion of the internal wall of the defective pipeline adjacent to the steel rings; solidifying the lining pipe to wrap the steel rings.
	
Claim 3. 	The trenchless integrative repair method, as recited in claim 1, wherein the step S2 also comprises placing an airbag into an outlet of an upstream pipe from an inspection well before inserting the steel rings into the 4defective pipeline; inflating the airbag with an air compressor and an inflation valve to block upstream water flow to permit workers to enter from the inspection well and reach the subsidence position.

Claim 4. 	The trenchless integrative repair method, as recited in claim 1, wherein in the step S2, the inserted steel rings are assembled together end to end along an axis direction of the defective pipeline, and a total length of the assembled steel rings is determined according to actual distribution of the defects on-site.

Claim 5. 	The trenchless integrative repair method, as recited in claim 4, wherein in the step S2, at least one of the formed grouting holes is positioned [[toward a bottom of the defective pipeline when inserting the steel rings.

Claim 10.  	The trenchless integrative repair method, as recited in claim 3, further comprising a step S5: cutting away an excess portion of the lining pipe, removing the airbag, and recovering any remaining repair equipment.
 
Reasons for Allowance
Claims 1, 3-7, 9 & 10 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Methods of repairing a defective pipeline by inserting prefabricated rings with grouting holes against an internal wall to form reinforcing rings, grouting through said grouting holes (i.e. grouting the space between the rings and the internal wall), pulling a lining pipe into the defective pipeline within the reinforcing rings and solidifying the lining pipe to wrap the rings, are known (e.g. US 2004/0108009 and/or US 8,360,108; each previously cited). 
Methods of repairing pipelines with subsidence defects by drilling holes in the defective pipeline at a subsidence position, grouting the subsidence position with a grouting system, observing lifting of the pipeline, and removing the grouting pipe after the defective pipeline is lifted to a predetermined level are also known (e.g., US 9,353,888 and/or US 9,777,881; each previously cited). 
However, the prior art of record does not disclose or reasonably suggest the combination of limitations as recited in claim 1, at least wherein the method comprises drilling holes in the defective pipeline to a subsidence position so as to cooperate with the grouting holes of the prefabricated steel rings, in combination with the additional recited elements of the claim. 
In other words, the prior art discloses repairing pipes by using reinforcing rings, grouting and thereafter inserting a lining pipe, and separately discloses repairing subsidence defects in pipes by drilling grouting holes and grouting to raise the pipe to a predetermined level; however, in view of the prior art currently of record, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the elements of these methods in a manner to arrive at the method as claimed in claim 1.
Claims 3-7, 9 & 10 each depend directly or indirectly from claim 1 and are therefore allowable at least due to dependency on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753